DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment of claims 1 and 10 appears to significantly change the range claimed, which is new matter, since the original disclosure is with the now deleted exclusionary clause.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim element reciting “in a case …” causes uncertainty. It implies possible alternate cases that are unclear.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9 and 12 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harimoto et al (US 2020/0024575).
This reference has an earlier PCT publication which makes it a 102(a1) reference.
Applicant’s disclosure at pages 4 and 5 include copolymers of structure I and II. 
Harimoto teaches copolymer of PES and PSf, with PES at less than 10%  - see [0037]. (Even though the term “other monomer” is used for the copolymer, there is only one possibility for the other monomer, and that is PES, which is obvious if not anticipated).The membrane is in the form of hollow fibers (abstract) with pore diameter of compact portion <2 microns [0020]. Thickness is 80 microns [0076].
Regarding the pore diameter increase in the thickness direction (asymmetric membrane), Harimoto teaches such a membrane which is clear from the method of making the membrane. Having a cartridge is only making the membrane in a usable form – see module in [0019]. 
Harimoto also teaches adding PVP in the membrane – see working examples.

Claim(s) 1, 3-10, and 12-13 are rejected under 35 U.S.C. 103 as unpatentable over Ashitaka et al (US 2015/0232506) in view of Harimoto et al (US 2020/0024575), OR in the alternative, in view of applicant’s own admission of prior art and Yakota et al (US 2012/0305472).
Ashitaka teaches a “polysulfone-type” asymmetric membrane with a coating of hydroxy propyl cellulose (abstract, [0031], [0034], tables) . The % of the HPC is about 1-2% (tables). Membrane thickness is about 60 microns. Pore size is small enough to remove viruses, which the examiner believes to be about 0.1 microns or less, but the reference teaches designing the pore size to suit the requirement (many places in the reference, like in [0004]. Therefore, it would have been obvious to one of ordinary skill to design the pore size as desired for the intended purpose. The asymmetric membrane implies increasing pore size from one surface to the other.
Ashitaka does not teach the proportion of PSf and PES in the membrane or the polysulfone-type membrane with sufficient septicity, but Harimoto teaches this as shown in rejection 1. Therefore, it would have been obvious to one of ordinary skill to obtain the missing information from the literature, and use the teachings such as of Harimoto. Please note that Harimoto also teaches designing the pore size to the desired purpose, in this case, separation of platelets.
Considering applicant’s arguments that the membrane claimed is not a copolymer but only a blend of PSf and PES, such blending is well-known in the art as applicant admits in the specification, [0007], and the references cited therein. The difference between these references and applicant claims appears to be a narrower overlapping range for the proportion of PSf: PES (The translation of JP-S54-144456 applicant submitted with the IDS on 6/24/2020 is not clear on this. A better translation would be appreciated.)  Yakota also teaches such blending of formulae I and II – see [0047]. Arriving at a narrower range is only routine optimization, unless otherwise shown. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive.
The amendment to the claims, if at all, have only made them broader. Applicant’s disclosure, pages 4 and 5, and the paragraph linking pages 2 and 3, include copolymers of the two structures. Under the broadest reasonable interpretation standard, claims read on membranes with copolymers as well as membranes formed in layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777